COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Michael Shayne Hansley v. The State of Texas

Appellate case number:    01-12-01023-CR, 01-12-01024-CR, 01-12-01025-CR

Trial court case number: 11CR1177, 11CR1178, 11CR1179

Trial court:              212th District Court of Galveston County

       Appellant has filed a “Motion to Dismiss Appellate Brief, Motion to Dismiss Appellant
Counsel, Motion to Proceed Pro-Se, & Motion for Suspension of Rules.” This motion was filed
on September 18, 2013 and duplicates the content of previous motions filed by appellant in this
court and disposed of by order on September 13, 2013. We now reject the new motion for the
same reasons we rejected the previous iterations. As our previous order stated:
   Although an appellant has a right to counsel on direct appeal from a criminal conviction,
   an appellant does not have a right to self-representation on appeal. See Scheanette v.
   State, 144 S.W.3d 503, 505 n.2 (Tex. Crim. App. 2004); Buntion v. Harmon, 827 S.W.2d
945, 948 (Tex. Crim. App. 1992); Crawford v. State, 136 S.W.3d 417, 418 (Tex. App.—
   Corpus Christi 2004, order); Cormier v. State, 85 S.W.3d 496, 497–98 (Tex. App.—
   Houston [1st Dist.] 2002, order); Hadnot v. State, 14 S.W.3d 348, 350 (Tex. App.—
   Houston [14th Dist.] 2000, order); see also TEX. CODE CRIM. PROC. ANN. art. 1.051(a)
   (West Supp. 2012). We review requests for self-representation in appeals from criminal
   convictions on a case-by-case basis, considering the best interests of the appellant, the
   State, and the administration of justice. See Crawford, 136 S.W.3d at 418; Cormier, 85
S.W.3d at 498; Hadnot, 14 S.W.3d at 350.
   Based on the record in this case and the fact that counsel has filed a brief on appellant’s
   behalf and the case has been set for submission, we conclude it would not be in the best
   interest of appellant, the State, or the administration of justice to allow appellant to waive
   counsel and proceed pro se.
        Accordingly, we DENY appellant’s “Motion to Dismiss Appellate Brief, Motion to
Dismiss Appellant Counsel, Motion to Proceed Pro-Se, & Motion for Suspension of Rules,”
except, insofar as appellant requests us to suspend the rules, this motion is DISMISSED as moot.
       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale_______________________
                        Acting individually    Acting for the Court

Date: September 26, 2013